DETAILED ACTION

This Office Action is in response to the application 15688470, filed on 8/28/2017.

Claims 1-5, 9-14, 16-18, 20, and 23-28 filed on 20 January 2021 have been examined.  

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 15 = Col. 15


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter

Claims 1-5, 9-14, 16-18, 20, and 23-28 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided during an interview with Attorney Kirk A. Gottlieb on 14 April 2021.
The application has been amended according to the following.
Claim 1, line 7 recites “driving mode transition from a current driving mode, the next driving mode comprising at least” but has been amended to read “driving mode transition from a current driving mode, a next driving mode comprising at least”.
Claim 1, lines 20-21 recite “...the determined smoothing operation, a next driving mode for the at least one vehicle.” but has been amended to read “...the determined smoothing operation, the next driving mode for the at least one vehicle.”.
Claim 24, line 11 recites “...a current driving mode, the next driving mode comprising at least” but has been amended to read “...a current driving mode, a next driving mode comprising at least”.
Claim 24, lines 24-25 recite “...the determined smoothing operation, a next driving mode for the at least one vehicle.” but has been amended to read “...the determined smoothing operation, the next driving mode for the at least one vehicle.”.
Claim 25, line 10 recites “the next driving mode comprising at least one or an autonomous driving mode, a manual driving” but has been amended to read “a next driving mode comprising at least one or an autonomous driving mode, a manual driving”.
Claim 25, lines 22-23 recite “...the determined smoothing operation, a next driving mode for the at least one vehicle.” but has been amended to read “...the determined smoothing operation, the next driving mode for the at least one vehicle.”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/M.J.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
                                                 
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662